SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 9, 2015 TARA GOLD RESOURCES CORP. (Name of Small Business Issuer in its charter) Nevada None 20-5000381 (State of incorporation) (Commission File No.) (IRS Employer Identification No.) 181 N. Arroyo Grande Blvd. Ste. #140B Henderson, NV 89074 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(888)-901-4550 (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On February 9, 2015, the Company’s directors adopted new bylaws (attached as Exhibit 3.2).The new bylaws replaced the Company’s old bylaws in their entirety. The Company adopted new bylaws since its old bylaws, which were adopted in 1998, were outdated. Item 9.01 Exhibits. Exhibit No. Description Bylaws 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 9, 2015 TARA GOLD RESOURCES CORP. By: /s/ Francis R. Biscan, Jr. Francis R. Biscan, Jr., President 3
